Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Oath/Declaration
3.	Oath/Declaration as file 06/28/2021 is noted by the Examiner.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1-8 and 17-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Jung et al. EP 3153099 (Hereinafter Jung; Copy Provided by Examiner).
Regarding claim 1, Jung teaches a circuit for measuring impedances (Figs. 20, 21), comprising: 
a signal generator (item 122) to generate a signal (current I1) at an output of the signal generator ([0029]), 
measurement circuitry (item 125) to make measurements at an input of the measurement circuitry ([0029]), 
a configurable network (mode controller 130, switches 126, electrode unit 110) to couple the output of the signal generator to the input of the measurement circuitry through at least five unique signal paths ([0128]; the first and second mode as well as the configuring of the network are described in detail for the first embodiment in par. [0055-0063] and Figs. 2, 3), wherein each unique signal path forms a network having an impedance of interest and four branch impedances (Figs. 20, 21; see also equations 1 and 2 in par. [0056, 0061]), and 
digital circuitry (item 140) to determine the impedance of interest (Zm) and the four branch impedances (Zc) based on at least five measurements of the unique signal paths made by the measurement circuitry and a calibration measurement of the signal generator ([0131]).
Regarding claim 2, Jung further teaches the circuit of claim 1, wherein one of the unique signal paths includes two of the branch impedances coupled in parallel ([0128]; the first and second mode as well as the configuring of the network are described in detail for the first embodiment in par. [0055-0063] and Figs. 2, 3).
Regarding claim 3, Jung further teaches the circuit of claim 1, wherein one of the unique signal paths includes two of the branch impedances coupled in parallel with each other, and the two branch impedances coupled in parallel are in series with the impedance of interest ([0128]; the first and second mode as well as the configuring of the network are described in detail for the first embodiment in par. [0055-0063] and Figs. 2, 3).
Regarding claim 4, Jung further teaches the circuit of claim 1, wherein: a first one and a second one of the four branch impedances are coupled to a first end of the impedance of interest, a third one and a fourth one of the four branch impedances are coupled to a second end of the impedance of interest, and for one of the unique signal paths: the first one of the four branch impedances is coupled to the output of the signal generator, and the second one, the third one, and the fourth one of the four branch impedances are coupled to the input of the measurement circuitry ([0128]; the first and second mode as well as the configuring of the network are described in detail for the first embodiment in par. [0055-0063] and Figs. 2, 3).
Regarding claim 5, Jung further teaches the circuit of claim 1, wherein: a first one and a second one of the four branch impedances are coupled to a first end of the impedance of interest, a third one and a fourth one of the four branch impedances are coupled to a second end of the impedance of interest, and for one of the unique signal paths: the second one of the four branch impedances is coupled to the output of the signal generator, and the first one, the third one, and the fourth one of the four branch impedances are coupled to the input of the measurement circuitry ([0128]; the first and second mode as well as the configuring of the network are described in detail for the first embodiment in par. [0055-0063] and Figs. 2, 3).
Regarding claim 6, Jung further teaches the circuit of claim 1, wherein: a first one and a second one of the four branch impedances are coupled to a first end of the impedance of interest, a third one and a fourth one of the four branch impedances are coupled to a second end of the impedance of interest, and for one of the unique signal paths: the third one of the four branch impedances is coupled to the output of the signal generator, and the first one, the second one, and the fourth one of the four branch impedances are coupled to the input of the measurement circuitry ([0128]; the first and second mode as well as the configuring of the network are described in detail for the first embodiment in par. [0055-0063] and Figs. 2, 3).
Regarding claim 7, Jung further teaches the circuit of claim 1, wherein: a first one and a second one of the four branch impedances are coupled to a first end of the impedance of interest, a third one and a fourth one of the four branch impedances are coupled to a second end of the impedance of interest, and for one of the unique signal paths: the fourth one of the four branch impedances is coupled to the output of the signal generator, and the first one, the second one, and the third one of the four branch impedances are coupled to the input of the measurement circuitry ([0128]; the first and second mode as well as the configuring of the network are described in detail for the first embodiment in par. [0055-0063] and Figs. 2, 3).
Regarding claim 8, Jung further teaches the circuit of claim 1, wherein: a first one and a second one of the four branch impedances are coupled to a first end of the impedance of interest, a third one and a fourth one of the four branch impedances are coupled to a second end of the impedance of interest, and for one of the unique signal paths: the first one and the second one of the four branch impedances are coupled to the output of the signal generator, and the third one and the fourth one of the four branch impedances are coupled to the input of the measurement circuitry ([0128]; the first and second mode as well as the configuring of the network are described in detail for the first embodiment in par. [0055-0063] and Figs. 2, 3).
Regarding claim 17, Jung teaches a method for measuring impedances (Fig. 29; [0164-0174]), the impedances including an impedance of interest and four branch impedances (Fig. 29; [0164-0174]), comprising: 
forming five unique signal paths having all impedances (Figs. 20, 21; see also equations 1 and 2 in par. [0056, 0061]), wherein forming each unique signal path comprises: (1) coupling a signal generator (item 122) to a subset of four branches (Figs. 20, 21; see also equations 1 and 2 in par. [0056, 0061]), and (2) coupling remaining branches not in the subset of four branches to measurement circuitry (item 125),
making five measurements of the unique signal paths by the measurement circuitry (Fig. 29; steps 1330, 1360; [0129, 0131, 0169, 0172]), wherein making each measurement comprises: (1) applying a signal to the subset of the four branches coupled to the signal generator (Fig. 29; steps 1330, 1360; [0129, 0131, 0169, 0172]), and (2) making a measurement of the remaining branches coupled to the measurement circuitry (Fig. 29; steps 1330, 1360; [0129, 0131, 0169, 0172]), and 
deriving the impedances based on the five measurements (Fig. 29; step 1380; [0131, 0174]).
Regarding claim 18, Jung further teaches the method of claim 17, wherein forming the five unique signal paths comprises controlling a configurable network to couple each branch to either the signal generator or the measurement circuitry, the signal generator being coupled to at least one branch, the measurement circuitry being coupled to at least two branches ([0128]; the first and second mode as well as the configuring of the network are described in detail for the first embodiment in par. [0055-0063] and Figs. 2, 3).
Regarding claim 19, Jung further teaches the method of claim 17, wherein forming the five unique signal paths does not include grounding any one of the four branches ([0128]; the first and second mode as well as the configuring of the network are described in detail for the first embodiment in par. [0055-0063] and Figs. 2, 3).
Regarding claim 20, Jung further teaches the method of claim 17, wherein deriving the impedances is further based on a calibration measurement of the signal generator ([0128]; the first and second mode as well as the configuring of the network are described in detail for the first embodiment in par. [0055-0063] and Figs. 2, 3).
Allowable Subject Matter
6.	The following is an examiner’s statement of reasons for allowance:
7.	Regarding claim 9, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 9,
“…a signal generator to generate a signal at an output of the signal generator, measurement circuitry to make measurements at an input of the measurement circuitry, a configurable network to electrically couple each one the first, second, third, and fourth pins to either the output of the signal generator or the input of the measurement circuit to form at least five unique closed circuits each having the first, second, third, and fourth pins and the impedance of interest, and digital circuitry to determine four branch impedances associated with the first, second, third, and fourth pins, and the impedance of interest based on at least five measurements of the unique closed circuits made by the measurement circuitry and a calibration measurement of the signal generator.”
8.	Claims 10-16 are also allowed as they further limit allowed claim 9.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chetelat US 2021/0401317 - A sensor device for potential and/or impedance measurements on a body of a user, including a central electronic unit and at least a first sensor and a second sensor. Each sensor is connected to the central electronic unit by a one-wire connector.
Matthiessen et al. US 2007/0010758 - A common mode signal measuring electrode (4) measures the common mode signal of a human body against the ground.
Aga et al. US 2019/0059777 - The method involves measuring first voltage across an impedance (104a,105a,106a,107a) after performing first mixing operation using a clock signal or sine wave.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAUL J RIOS RUSSO/Examiner, Art Unit 2858